Citation Nr: 1735407	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to September 27, 2012, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1955 to October 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in January 2017 for further development, which has been completed.  As noted on the Board's January 2017 remand, the Veteran cancelled his Board hearing requests.  See 38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to service connection for hypertension and an eye disorder have been raised by the record in an April 2014 written statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Such matters were referred by the Board in January 2017 but it does not appear that any action has been taken.  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 27, 2012, the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level V hearing loss in the right ear and Level III hearing loss in the left ear, with speech discrimination scores of no worse than 74 percent on the right and 84 percent on the left.  


2.  Since September 27, 2012, the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level IV hearing loss in the right ear and Level VI hearing loss in the left ear, with speech discrimination scores of no worse than 72 percent on the right and 64 percent on the left.  


CONCLUSIONS OF LAW

1.  Prior to September 27, 2012, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  Since September 27, 2012, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by letter in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, in correspondence dated February 2017, the RO asked the Veteran to provide authorization to clarify whether or not the speech recognition thresholds on the March 2011 private audiograms conformed to the Maryland CNC standard.  Moreover, VA treatment records, to include the April 2016 otolaryngology consult note and the July 2016 audiology consult note, have been associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As is the case here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Audiological examinations used to measure impairment must be conducted 
by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  Further, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically      on what evidence is needed to substantiate each claim and what the evidence in       the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt        to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert       v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service connection for hearing loss was established by the August 2011 rating decision, with an evaluation of 10 percent assigned effective June 3, 2011 and a      20 percent evaluation assigned from September 27, 2012.  The Veteran seeks evaluations in excess of those assigned.

VA audiological examination conducted during August 2011 showed pure tone thresholds of 25, 45, 70, and 75 decibels in the right ear and 35, 55, 80, and 70 decibels in the left ear at the specified frequencies, resulting in average pure tone thresholds of 54 decibels in the right ear and 60 decibels in the left ear.  Speech recognition scores were 74 percent in the right ear and 84 percent in the left ear.  The examining audiologist also noted that the effect of the Veteran's bilateral hearing loss on activities of daily living included difficulty understanding women and soft-spoken individuals, watching television, conversing on the phone, and hearing and understanding a conversation in the presence of background noise.

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level III hearing loss     in the left ear.  As such, a 10 percent evaluation is warranted under Table VII. 

A VA evaluation was conducted in September 2012 and audiometric results were converted to VA examination requirements in August 2015.  Testing showed pure tone thresholds of 25, 45, 55, and 65 decibels in the Veteran's right ear and 25, 50, 75, and 70 decibels in the left ear at the specified frequencies, resulting in average pure tone thresholds of 48 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 64 percent in the left ear.  Per the August 2015 conversion, the audiologist also noted that the effect of the Veteran's bilateral hearing loss on activities of daily living included difficulty understanding people in communication situations.

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level VI hearing loss in the left ear.  As such, a 20 percent evaluation is warranted under Table VII.  

The Board has also considered the Veteran's VA treatment records dated in April 2016 and July 2016 which reference hearing loss measurements but do not contain      a full report of any audiometric test results.  However, after associating complete     VA treatment records dated from April 2016 to January 2017, which included the referenced consultations, full reports of audiometric test results were not found.  As such, the limited results noted cannot be used for rating purposes.  See 38 C.F.R. § 4.85.

The Board acknowledges that the record also includes private audiological testing from the Veteran's physician from March 2011.  However, the testing results are in graphic form only and were not interpreted.  Moreover, it is unclear whether the Maryland CNC controlled speech discrimination test was used to determine the speech recognition scores, and the requested clarification of such was not provided     to VA.  As such, the results of that test cannot be used for rating purposes.  See 38 C.F.R. § 4.85. Regardless, the pure tone threshold findings on the March           2011 private testing report are consistent with those shown on the August 2011 contemporaneous VA examination.  

Finally, neither VA nor private audiological testing reflects pure tone thresholds      that fall within the requirements of 38 C.F.R. § 4.86 such that an evaluation without speech discrimination results can be assigned.

The Board acknowledges the Veteran's assertion that he believes he should be entitled to an increased rating based on his August 2011 VA examination and the fact that he was granted a permanent excuse from jury duty due to his hearing loss disability in September 2012.  Moreover, the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty communicating and difficulty understanding women and        soft-spoken individuals, watching television, conversing on the phone, and hearing and understanding a conversation in the presence of background noise. However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the August 2011 VA examiner addressed the effects of the Veteran's hearing loss on his daily activities and occupational functioning, as did the August 2015 examiner who converted the September 2012 examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In sum, the most probative evidence of record reflects findings consistent with       an initial rating of not higher than 10 percent for bilateral hearing loss prior to September 27, 2012 and of 20 percent thereafter.  Accordingly, entitlement to an increased rating for bilateral hearing loss is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss prior to September 27, 2012 is denied.

Entitlement to an increased disability rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss since September 27, 2012              is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


